Citation Nr: 1342567	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire

'
THE ISSUES

What evaluation is warranted for posttraumatic stress disorder (PTSD), since January 5, 2012?



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and C.F.




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO that assigned an increased rating of 30 percent effective on September 20, 2006.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in March 2007.  A transcript of which is of record.

This appeal was previously before the Board and remanded in February 2011 and in August 2013 when the Board assigned an increased rating of 50 percent for the service-connected PTSD.  The RO implemented the award effective on September 20, 2006.  

In a rating decision of October 2013, the RO assigned an increased rating of 70 percent for the service-connected PTSD, effective on September 28, 2013. 

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  From January 5, 2012 to September 28, 2013, the service-connected PTSD is not shown to have been manifested by no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

2.  Beginning on September 28, 2013, the service-connected PTSD is shown to be manifested by severe impairment in the areas of social relationships, mood, judgment and thinking; total occupational and social impairment is not demonstrated.  


CONCLUSIONS OF LAW

1.  Beginning on January 5, 2012 to September 28, 2013, the criteria for the assignment of an increased rating higher than 50 percent for the service-connected PTSD were not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2013).

2.  Beginning on September 28, 2013, the criteria for the assignment of a rating higher than 70 percent disabling for the service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  The Board notes that the Veteran is challenging the disability evaluation and effective date assigned following the grant of service connection.  

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify in this case has been satisfied regarding the issues herein decided.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  

In the August 2013 remand, the Board instructed the RO to take the necessary steps to obtain treatment records from the White River Junction VA Medical Center.  These records are associated with the record.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.


ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155 . Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1 , 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  

The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.  

Given that the Veteran has appealed the initial evaluations assigned, the severity of his disability will be considered during the entire period from the initial assignment of the disability rating.  Fenderson.

The service-connected PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The General Rating Formula provides a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  

A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Based on the evidence, the Board finds that a rating higher than 50 percent from January 5, 2012 to September 28, 2013 is not assignable.  A review of the record discloses that the Veteran's symptoms during this time frame were more characteristic of a disability picture that was contemplated by a 50 percent rating than that contemplated by a 70 percent rating or higher under Diagnostic Code 9411.  

A majority of the criteria contemplated for a 70 percent rating or higher under Code 9411 had not been demonstrated during this initial period of the appeal.  

In a February 2012 examination, the Veteran discussed how he had been supportive to his wife and allowed her to express her emotions to him.  He stated that he was doing fairly well and denied any change in sleep.  He was neatly dressed and groomed.  He was oriented and had fair insight and intact judgment.  His speech and thought content were normal, and his mood was euthymic.  His affect was appropriate to content and thought form was logical.  Significantly, a GAF score of 65 was assigned.  

In a March 2012 session, the Veteran discussed recent anniversaries related to Vietnam that made it difficult for him to avoid his memories.  He discussed activities that he enjoyed doing without having to use avoidance as a motivator, such as spending time with his grandson. 

The Veteran reported in April 2012 that he had been feeling depressed and had a few fleeting thoughts of suicidal ideation, but no plan or intent.  He was able to quickly change his thinking he stated.  He reported having this happen approximately two weeks earlier and feeling better.  

The Veteran discussed the positive relationships in his life and that with his grandson.  He was oriented and had fair insight and intact judgment.  His speech and thought content were normal, and his mood was euthymic.  His affect was appropriate to content, and thought form was logical.  

A VA examination in May 2012 reported similar findings to those observe in April 2012.  He reported overall doing "pretty well" and being without suicidal ideation.  The examiner commented that the Veteran appeared to be in a positive mood and appeared to be doing well and being more active.  He appeared to have some anxiety related to ending therapy, but also had gained confidence in his ability to deal with various situations.  

When seen in June 2012 and July 2012, the findings were similar to those in April 2012 and May 2012.  Additionally, he discussed his positive relationship with his wife and children and significant progress through work in therapy.  

The Veteran was assigned a GAF 55 score in October 2012.  The examination revealed that he was pleasant and cooperative.  His insight, thought processes and judgment appeared to be intact.  His speech was without abnormality.  He had an "ok" mood, and his affect was full and euthymic.  Suicidal ideation, homicidal ideation, paranoia and delusions were absent.  

In May 2013, the Veteran's representative reported that the Veteran carried a loaded gun at all times out of fear of harm.

A review of the record discloses that a rating higher than 50 percent is not for application for the period of the appeal beginning on January 5, 2012 to September 28, 2013.  

During this period the Veteran reported having a positive relationship with his family.  He expressed an ability to render support to his wife and continually expressed that he enjoyed spending time with his grandson.  This  demonstrates an ability to establish and maintain effective relationships.  

Although he reported feeling depressed in April 2012, he is shown to have been doing well thereafter.  While he expressed having fleeting thoughts of suicide in April 2012, these were without plan or intent and were quickly dismissed according to the Veteran.  He also denied such thoughts in October 2012.  

The examinations during this period of time showed that he was pleasant and cooperative.  His insight, thought processes and judgment appeared to be intact, and his speech was without abnormality.  He also reported being more active during this time.  These findings do not support the assignment of rating higher than 50 percent for his initial period.  

The Board is mindful that the Veteran's representative expressed that the Veteran carried a loaded gun at all times out of fear of harm.  The Board notes, however, that other findings would not warrant the assignment of a higher rating during this time frame.  

In sum, on this record, the findings do not come close to equating with the criteria for a 70 percent evaluation when all manifestations are considered.  Mauerhan, 16 Vet. App. at 443.  

To the extent that an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification in and of itself is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126 . 

Here, it is notable that, beginning on January 5, 2012 to September 28, 2013, the assessed GAF scores were 65 and 55, denoting mild to moderate impairment when the scores alone are considered.  In the view of the Board, the global assessments of functioning scores are consistent with the other findings reported for the Veteran's and more nearly resemble the criteria for the assignment of a 50 percent rating. 

The Board also finds on this record that a rating higher than 70 percent disabling for the service-connected PTSD beginning on September 28, 2013 is not assignable .  

To that end, in a September 2013 VA examination, the examiner for the first time identified that the service-connected disability picture was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  As the Veteran's alcohol abuse was noted to be in remission, all the symptoms were attributed to his service-connected PTSD. 

Significantly, during this period, the Veteran was noted to have lived with his wife of 33 years and reported getting along reasonably well.  He and his wife reportedly shared six children with one daughter who lived in the area and he saw occasionally.  He hunted and fished with his grandson, but indicated that this was more out of obligation rather than enjoyment.  

The Veteran denied having any friends and expressed trouble being around people.  He preferred to stay home, but rode his motorcycle daily as it helped him cope with his chronic anger.  He was noted to be currently unemployed and to have last worked 20 years earlier before having back surgery.  It was noted that the Veteran always carried a loaded gun, except when he came to VA.  

The Veteran's symptoms were noted to include anxiety, panic attacks, sleep disturbance, flattened affect, impaired judgment, disturbance of mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired memory, impaired concentration, hyperviligance, hopelessness, a high level of suspiciousness that prevented him from feeling secure anywhere, and an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene. 

The VA examiner found that the Veteran continued to exhibit severe symptoms of PTSD, although therapy appeared to be helping him manage his anger and communication with wife.  The Veteran was noted to have disagreed that he was making progress.  

The VA examiner noted that the Veteran's functioning remained severely impaired in the areas of social relationships, mood, judgment and thinking.  Most concerning to the examiner, was the Veteran's suspiciousness which bordered on paranoia leading him to carry a loaded weapon and preventing him from feeling secure even when at home.  His prognosis was poor given chronicity of symptoms.  A GAF score of 45 was assigned.    

While the evidence currently shows that the Veteran is experiencing serious PTSD symptomatology, there is no showing of a disability picture manifested by findings of total occupational and social impairment.  

To that end, while his prognosis was noted to be poor, the Veteran had been married for over 30 years and apparently got along reasonably well with his wife.  He also was able to engage in recreational activities to include hunting and fishing with his grandson.  He also rode his motorcycle daily.  

The evidence is devoid of findings of gross impairment of thought processes, persistent delusions or hallucinations, grossly inappropriate behavior; his being  a persistent danger of hurting self or others, disorientation as to time and place, or memory loss for the names of close relatives or occupation or his own name.  
It was also noted that, after the thorough examination in the September 2013 VA, the examiner specifically identified that the Veteran was experiencing a disability picture manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Significantly, no medical opinion has been presented to show that the Veteran was experiencing total social and occupation impairment during the period of the appeal.  

Furthermore, for this period of time the Veteran has been assigned a GAF score of 45 which correctly reflects serious impairment.  In the view of the Board, the global assessment of functioning score is consistent with the PTSD symptomatology for this period of time and warrants the assignment of the 70 percent rating but no higher. 

While he has a high level of suspiciousness that prevents him from feeling secure anywhere, trouble being around people to include not having any friends, and an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, the overall record does not support the assignment of a 100 percent evaluation.  Mauerhan, 16 Vet. App. at 443.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible and informative assertions that have been address by the RO in assigning an increased rating during the period of the appeal.  

The Board finds, however, that the evidence shows that the criteria for a 70 percent rating were met for the period beginning on January 5, 2012 to September 28, 2013.  

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by the assigned ratings during the applicable time periods.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his PTSD.  Accordingly, the claim for increase must be denied.

An inferred claim for a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The evidence shows the Veteran has been  unemployed and last worked 20 years earlier before he had undergone back surgery.  Thus, this record itself does not present an inferred claim for a TDIU rating.  Therefore, on this record, an inferred TDIU claim is not for consideration absent a formal application by the Veteran. 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The Board finds that the first step of the Thun element is not satisfied in this case.  The service-connected PTSD is manifested by occupational and social impairment.  These signs and symptoms, and the resulting impairment, are contemplated by the rating schedule because the diagnostic codes address the occupational and social impairment resulting therefrom.  See 38 C.F.R. § 4.130.  

Thus, as the disability picture is not shown to be exceptional or unusual, referral is not warranted. 


ORDER

An increased rating higher than 50 percent for the service-connected PTSD for the period beginning on January 5, 2012 to September 28, 2013 is denied.  

An increased rating higher than 70 percent for the service-connected PTSD beginning on September 28, 2013 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


